Order entered July 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00176-CR

                         RAYMOND ELLIS NEWSOME, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-20384-W

                                           ORDER
       We REINSTATE this appeal.

       When appellant did not provide us with written verification that he had paid or made

arrangements to pay for the reporter’s record or that he was entitled to proceed without payment

of costs, we ordered the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3.

Although we ordered appellant’s brief filed by April 28, 2018, it was not filed. We then notified

appellant by postcard dated May 2, 2018 and directed him to file a brief along with a motion to

extend time to file the brief by May 12, 2018. When we did not receive a response, we abated

this appeal for a hearing to determine why appellant’s brief has not been filed. On July 13, 2018,

we received the trial court’s findings and recommendations.
       We ADOPT the trial court’s findings that (1) appellant desires to prosecute this appeal;

(2) although appellant was represented by Scottie Allen at trial, he was not retained to represent

appellant on appeal; (3) appellant is entitled to appointed counsel; and (4) the trial court

appointed Ron Goranson to represent appellant in this appeal.

       We DIRECT the Clerk to remove Scottie Allen and to substitute Ron Goranson as

counsel for appellant.

       In light of this, we VACATE our March 29, 2018 order submitting this appeal without a

reporter’s record. We ORDER Mr. Goranson to provide written verification, by July 26, 2018,

that appellant has requested the reporter’s record. See TEX. R. APP. P. 35.3(b)(2). Failure to do

so will result in the appeal being submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c)(1).

       We DIRECT the Clerk to send a copy of this order to Judge Tracy Holmes, Presiding

Judge, 363rd Judicial District Court; to court reporter Patricia Holt; to Ron Goranson, and to the

Dallas County District Attorney.




                                                    /s/     LANA MYERS
                                                            JUSTICE